Citation Nr: 1728740	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-09 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a neck disability.  

3.  Entitlement to service connection for a left shoulder disability.  

4.  Entitlement to service connection for residuals of a head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

The Veteran testified at a video conference hearing before the Board in April 2015.  

In June 2015, the Board remanded the Veteran's claims for additional development.  


FINDINGS OF FACT

1.  The Veteran's currently diagnosed right knee disability is not causally or etiologically related to his military service.

2.  The Veteran's currently diagnosed neck disability is not causally or etiologically related to his military service.

3.  The Veteran's currently diagnosed left shoulder disability is not causally or etiologically related to his military service.

4.  The Veteran's claimed residuals of a head injury are not causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  Criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

3.  Criteria for service connection for a left shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

4.   Criteria for service connection for residuals of a head injury have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained. 

With regard to the service connection claims being decided herein, the Board remanded the claims to obtain additional in-service treatment reports from the Naval Medical Center in San Diego, to obtain additional VA treatment reports, and to afford the Veteran VA examinations.  The AOJ attempted to obtain the additional treatment records from the Naval Medical Center in San Diego.  In correspondence received in November 2015, the Naval Medical Center in San Diego advised that all of the Veteran's treatment records had been retired to the National Personnel Records Center (NPRC).  Of note, records from the San Diego Naval Medical Center are associated with the service treatment reports (STRs) of record.  Additional VA outpatient treatment reports were associated with the claims file.  Finally, the Veteran was afforded VA examinations.  Neither the Veteran nor his representative has asserted that any records remained outstanding that were needed to give fair consideration to the Veteran's claims decided herein.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran was provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Additionally, the VA examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be granted for certain chronic diseases, including arthritis, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309 (2016). 

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Right Knee, Neck, and Left Shoulder Disabilities

Historically, the Veteran submitted a claim of entitlement to service connection for right knee, neck, and left shoulder disabilities in July 2009.  The claims were denied in a February 2011 rating decision.  The Veteran disagreed with the denial of his claims and this appeal ensued.

A review of the Veteran's STRs reflects that the Veteran's May 1974 entrance examination reveals a normal clinical evaluation of the neck and upper and lower extremities.  The Veteran sustained a bone bruise to his right knee following a fall playing basketball in September 1975.  The Veteran was involved in a motor vehicle accident in December 1976 and sustained lacerations to the head and face.  He also suffered loss of consciousness.  There was no reference to any injuries to the neck, shoulder, or knee.  The Veteran's January 1979 separation examination reveals a normal clinical evaluation of the neck and upper and lower extremities.  The Veteran denied painful or "trick" shoulder, bone, joint, or other deformity, and arthritis, rheumatism, or bursitis on a report of medical history form prepared in conjunction with his examination.  

Post service VA treatment reports reflect that the Veteran reported chronic neck pain since an accident in 2004.  The examiner noted that the Veteran had sustained a neck injury and was paralyzed in the hospital for a month.  He also reported moderate to severe aching pain in the right knee.  The Veteran was assessed with degenerative joint disease of the right knee and neck pain. 

At a VA examination in February 2010, the Veteran reported that he was involved in a motor vehicle accident in service during which he lost consciousness.  The Veteran reported that he also injured his neck and back.  He reported intermittent right knee pain since that time.  The examiner noted that the Veteran reinjured his knee in a June 2004 motor vehicle accident.  Following a physical examination the examiner assessed the Veteran with right knee sprain with internal derangement and status post arthroscopic surgery.  X-rays were noted to be pending.  In June 2010, the examiner noted that X-rays of the right knee were not accomplished due to the remote location of the examination.  

In October 2010, an addendum was obtained from the February 2010 VA examiner.  The examiner noted that the STRs revealed that the Veteran injured his knee playing basketball.  The examiner indicated that while the Veteran reported that his right knee was injured in the motor vehicle accident there were no records to substantiate any injury.  Many years later, in 2004, the Veteran's right knee was injured again.  The Veteran was diagnosed with moderate to severe degenerative joint disease at VA in February 2010, although the examiner noted that no X-rays were taken.  The examiner noted that it is well known that traumatic injury to the joints can lead to future joint degenerative arthritis.  However, there is a significant lack of military service documentation of trauma to the right knee aside from the basketball injury.  As such, the examiner concluded that right knee disability is less likely than not related to the in-service right knee injury.  

Private treatment reports from Davis Hospital and Medical Center reflect that the Veteran underwent a cervical decompression and posterior fusion in September 2012.  He was noted to have been involved in a car accident in 2004 which resulted in severe cervical stenosis.  His postoperative diagnosis was severe C3-C6 stenosis and mild C6-C7 stenosis.   

Private treatment reports from Tanner Clinic dated in August 2012 include bilateral shoulder X-rays which revealed significant degenerative changes in the acromioclavicular (AC) joints and significant osteophytes of the bilateral AC joints.  In September 2012, an arthrogram of the left shoulder revealed a Type III SLAP lesion and a GLAD lesion involving the anterior inferior labrum and articular cartilage, high-grade partial undersurface tearing without full thickness tearing of the rotator cuff, and AC joint arthropathy.  In August 2014, the Veteran was noted to need surgery for a large rotator cuff tear.    

Private treatment reports from Tanner Clinic dated in February 2014 reflect that bilateral knee X-rays revealed severe osteoarthritis of the bilateral knees.  The Veteran underwent a right total knee arthroplasty in May 2014.  Thereafter, he also underwent the same procedure for his left knee.

At a VA examination in October 2015, the examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination and assessed the Veteran with right knee degenerative joint disease status post total knee replacement.  The examiner opined that the right knee disability was less likely than not incurred in or caused by service.  The examiner's rationale was that while right knee pain was reported prior to the motor vehicle accident in service, there was no notation of any knee condition after the motor vehicle accident or upon separation.  The examiner noted that the Veteran was not treated for knee pain until 2009 and a presumptive diagnosis of degenerative joint disease was rendered.  X-rays did not confirm such a diagnosis until 2014 and the Veteran subsequently underwent bilateral total knee replacements in 2014.  The examiner indicated that it would have been medically expected that if the motor vehicle accident in 1976 caused the right knee disability, it would have manifested in evaluations earlier and prior to separation and not in 2009, which is thirty-three years post-motor vehicle accident.  The examiner concluded that it is less likely than not that the Veteran's right knee disability was incurred in service and was more likely due to the normal wear and tear of aging which is supported by the presence of bilateral knee degenerative joint disease requiring knee replacement.  The examiner noted that if the right knee disability was due to trauma, the degenerative joint disease would have been unilateral and not bilateral.  The examiner reiterated her opinion in an October 2016 addendum opinion.  

At a VA examination in October 2015, the examiner reviewed the Veteran's claims file, interviewed the Veteran, conducted a physical examination, and assessed the Veteran with cervical degenerative arthritis with cervical stenosis status post anterior cervical decompression and fusion.  The examiner opined that the neck disability was less likely than not incurred in or caused by service.  The examiner's rationale was that the evidence of record revealed that it was clearly noted on multiple occasions that the Veteran's neck disability was due to the 2004 motor vehicle accident.  Additionally, given the lack of symptoms since the in-service motor vehicle accident and the fact that there were no neck symptoms at the separation examination, the examiner concluded that it is more likely due to the motor vehicle accident in 2004 as noted in the post-service medical evidence.  The examiner reiterated her opinion in an October 2016 addendum opinion.  

At a VA examination in October 2015, the examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination and assessed the Veteran with left shoulder partial rotator cuff tear, SLAP tear and AC arthropathy.  The examiner opined that the left shoulder disability was less likely than not incurred in or caused by service.  The examiner's rationale was there was no mention of a left shoulder disability until 2012 when the Veteran was diagnosed with a SLAP tear and arthrosis.  The examiner noted that it would have been medically expected that if the left shoulder was due to the motor vehicle accident in service, it would have manifested earlier post-accident.  The examiner indicated that there were no evaluations while the Veteran was in service and thus it is less likely that the Veteran's shoulder disability was incurred in service.  He concluded that given the onset of the left shoulder disability (at age 55) it is more likely related to the normal wear and tear of aging.  The examiner reiterated her opinion in an October 2016 addendum opinion.  

Having reviewed the complete record, the Board finds that the evidence does not establish that service connection is not warranted for the Veteran's claimed right knee, neck, and left shoulder disabilities.
 
As an initial matter, there is no evidence of a diagnosis of arthritis of the right knee, neck, and left shoulder within one year of the Veteran's separation from service to allow for service connection on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(a) (2016). 

Unfortunately, there is also no competent evidence that suggests that any current disability of the right knee, neck, and left shoulder either began during or was otherwise caused by the Veteran's active service.  While the service treatment reports reflect that the Veteran was involved in a motor vehicle accident in service, there is no reference to treatment for any of the claimed disabilities at the time of the accident or at any other time during service with regard to the neck and left shoulder.  Moreover, while the Veteran sustained a right knee bone bruise prior to the motor vehicle accident in service, there was no reference to any continued treatment for a right knee disability following the motor vehicle accident.  The only medical opinions of record reflect that the Veteran's right knee and left shoulder disabilities are more likely related to aging and the Veteran's neck disability is related to a post-service motor vehicle accident.  The examiner provided a complete rationale to support the opinions.  The Veteran has not submitted any medical evidence linking any current right knee, neck, or left shoulder disabilities to his active service.  Hence, the Board finds that the competent evidence of record does not reveal a showing of a relationship between the Veteran's claimed right knee, neck, or left shoulder disabilities and his period of service. 

Although the Veteran contends that he has right knee, neck, or left shoulder disabilities related to his active service, specifically to a motor vehicle accident during service, the Veteran has submitted no competent medical evidence or opinions to corroborate such a contention. 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions). 

The Veteran's opinion is not competent to provide the requisite etiology of current right knee, neck, and left shoulder disabilities, because such a determination requires medical expertise.  As a lay person, the Veteran is considered competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a medical opinion as to the etiology of the claimed right knee, neck, and left shoulder disabilities.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran's opinion on its own is insufficient to provide the requisite nexus between right knee, neck, and left shoulder disabilities and his active service.  Therefore, the lay statements regarding the Veteran's claimed right knee, neck, and left shoulder disabilities being related to service are not considered to be competent nexus evidence, as the Veteran is not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for right knee, neck, and left shoulder disabilities, and the claims are denied.

Residuals of a Head Injury

Historically, the Veteran submitted a claim of entitlement to service connection for residuals of a head injury in July 2009.  The claims were denied in a February 2011 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.

A review of the Veteran's STRs reflect that the Veteran's May 1974 entrance examination reveals a normal clinical evaluation Veteran's head.  In December 1976, the Veteran was involved in a single vehicle motor vehicle accident at which time he sustained loss of consciousness as well as lacerations of the head and face.  He was noted to have confused speech and he was unable to recall details of the accident.  A review of the Veteran's January 1979 separation examination reveals a normal clinical evaluation of the head.  The Veteran denied loss of memory or amnesia and periods of unconsciousness on a report of medical history form prepared in conjunction with his examination.  

Post service VA treatment reports do not reflect any complaints, findings, or treatment for any residuals of a head injury.  The Veteran specifically denied headaches and dizziness on several occasions during the period from December 2010 to January 2014.  

At a VA examination in January 2016, an examiner reviewed the claims file including the Veteran's relevant medical history and interviewed the Veteran.  The examiner acknowledged the Veteran's motor vehicle accident in service and facial lacerations sustained.  The examiner indicated that there was no notation of any head injury or loss of consciousness at the Veteran's separation from service.  The examiner concluded that there was no objective evidence of any residuals of a head injury.  The examiner noted that the Veteran was also involved in a motor vehicle accident in 2004 which resulted in temporary paralysis but there was no notation of loss of consciousness or head injury and thus no evidence of any residuals of a head injury.  The examiner stated that the Veteran reported that he has had headaches since his accident in service.  However, there was no evaluation for headaches during service or since that time.  As such, it is less likely than not that the Veteran had headaches due to a motor vehicle accident in service.  The examiner concluded that the evidence is void of any head injury residuals as there is not enough objective evidence to make a diagnosis of residuals of a head injury.  

An addendum opinion was obtained from the January 2016 VA examiner in October 2016.  The examiner acknowledged additional STRs which indicate that the Veteran sustained loss of consciousness for two minutes and also had confusion and amnesia for the event.  Additionally, while the Veteran was noted to have a headache upon admission to the hospital, there was no evidence of ongoing headaches, no confusion, and no neurological deficits as documented by nursing neurological checks.  Upon a second admission during service, there was no documentation of ongoing confusion or headaches.  Finally, at separation there was no documentation of any ongoing neurological problems.  The examiner concluded that it is at least as likely as not that the Veteran's head injury in service met the criteria for a traumatic brain injury (TBI) but without residuals.  

An addendum opinion was obtained from a VA psychiatrist in December 2016.  The examiner reviewed the claims file and relevant medical evidence and concurred with the October 2016 examiner who concluded that in 1976, the Veteran had a traumatic event consistent with a diagnosis of a mild TBI without residual symptoms.  The examiner's rationale was that based on the hospital notes dated in December 1976, it is evident that the Veteran's traumatic head event meets the diagnostic criteria for a mild TBI.  This is so because a moderate TBI results from loss of consciousness for over thirty minutes and less than twenty-four hours and altered consciousness from the moment up to twenty-four hours and posttraumatic amnesia lasting twenty-four hours to seven days.  The neurocognitive symptoms associated with a mild TBI tend to resolve within days to a week after the injury with complete resolution typical by three months.  Other symptoms that may potentially co-occur with the neurological symptoms also tend to resolve in the weeks following the mild TBI.  

With regard to the claim for residuals of a head injury, in considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for residuals of a head injury.   

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  The record does not show a diagnosis of any residuals of a head injury since service.  As noted, the Veteran was involved in a motor vehicle accident in service and sustained a mild TBI.  However, there was no evidence of any residuals of the head injury in service or since service.  While the Veteran reported at his VA examination that he suffered from headaches since service, his post-service treatment reports specifically document that he denied headaches on numerous occasions.  The records are additionally silent for treatment for any other residuals of a head injury.   Moreover, when examined by VA to determine whether the Veteran has any residuals of a head injury, both a medical doctor and a psychiatrist found that the Veteran sustained a mild TBI in service but suffers from no current residuals of a head injury.  

Symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Consequently, although the Veteran claims that he has residuals of a head injury, the fact remains that he has not been diagnosed with any head injury residuals.   

As a result, there is no evidence to establish the presence of any residuals of a head injury during the Veteran's appeal.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a neck disability is denied.  

Entitlement to service connection for a left shoulder disability is denied.  

Entitlement to service connection for residuals of a head injury is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


